DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-9 and 11 are objected to because of the following informalities:  “a rear portion” in line 10 of claim 1 is a double inclusion of that in line 4 of claim 1; and “a rear portion” in line 9 of claim 11 is a double inclusion of that in line 3 of claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the head portion" in the last line of the claims.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation "the head portion" is referring the “head body” of the showerhead. For this examination, the examiner is assuming "the head portion" to be “the head body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,017,923 (hereinafter Genord) in view of US 2003/0041372 (hereinafter Yang) or US 2021/0060598 (hereinafter Lee).
Regarding claim 1, Genord discloses a magnetic shower device (Fig. 1) for connecting an inlet tube, comprising a showerhead (12) having a head body (16) and a handle (14), in which the head body has a front portion and a rear portion positioned back to back, the showerhead includes a spray face (about 54) disposed at the front portion, and the rear portion has an attaching face (that being received within recess 62); a shower bracket (18) including a bracket body (the portion being attached to supply 22) and a holder (the structure defined recess 62), in which the bracket body is for connecting the inlet tube (as for example shown in Fig. 2A), the holder connected to the bracket body has a left fin (66 in Fig. 1), a right fin (66 opposite that of the left), and an attached face (the face defined recess 62) which is between the left fin and the right fin and corresponds to the attaching face; a first positioning member (col. 2, line 64, plate 50 is suggested to be housed within the handheld shower 12) disposed within the showerhead; and a second positioning member (40) disposed at the holder of the shower bracket and for attracting to each other with the first positioning member by a magnetic force; wherein, when the attaching face of the showerhead is attached to the attached face of the shower bracket, the first positioning member and the second positioning member are attracted to each other by the magnetic force, such that the attaching face of the rear portion of the showerhead is attracted to the attached face of the holder so that the head body and a connection site (recess 62) between the head body and the handle is supported by the left fin and the right fin (see col. 3, lines 20-38), wherein, both of the left fin and the right fin extend to an edge (about 70) of the head portion.  
Genord does not specifically disclose the magnetic arrangement where the rear portion of the head body has a first recess that is formed by recessing into either an external surface or an internal surface of the head body and the first positioning member is directly disposed in the first recess as claimed.  Genord, however, does teach magnet 40 is being placed within a recess 44 and further suggest spray head 16 may include the magnet 40 (see col. 3, lines 9-11).
Yang teaches an analogous magnetic spraying device (see Fig. 3) having a rear portion of a head body having a first recess (where 26 is positioned) that is formed by recessing into an external surface of the head body and a first positioning member (26) is directly disposed in the first recess.
Lee teaches an analogous magnetic spraying device (see Fig. 2) having a rear portion of a head body having a first recess (where 66 is positioned) that is formed by recessing into an internal surface of the head body and a first positioning member (26) is directly disposed in the first recess.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the rear portion of the head body of the Genord showerhead, a first recess that is formed by recessing into an external surface of the head body and the first positioning member is directly disposed in the first recess as taught by Yang or an internal surface of the head body and the first positioning member is directly disposed in the first recess as taught by Lee as a matter of employing different magnetic arrangement suggest by Genord.
Regarding claim 2, the magnetic shower device of claim 1 above, wherein the showerhead of Genord can be pulled by an external force to move away from the bracket body and be separated from the shower bracket (see col. 3, lines 4-7).
	Regarding claim 3, the magnetic shower device of claim 2 above, wherein an open side (see Fig. 1 of Genord) is formed between the left fin and the right fin, and the head body is separated from the shower bracket via the open side.
	Regarding claim 4, the magnetic shower device of claim 3 above, wherein a width of the open side decreases gradually from top to bottom (see Fig. 1).
	Regarding claim 5, the magnetic shower device of claim 1 above, comprising at least one buffer pad (similar to 32a of Yang) disposed on at least one of the attaching face and the attached face.
	Regarding claim 6, the magnetic shower device of claim 1 above, a second recess (recess 44 of Genord) is located at the attached face and the second positioning is disposed in the second recess.
	Regarding claim 7, the magnetic shower device of claim 6 above, wherein the first recess has an opening (see Fig. 3 of Yang) fixedly closed by a closure member (where 32a is pointing in Fig. 3).

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genord in view of Yang or Lee, as discussed above, and further in view of US 2019/0282037 A1 (hereinafter Johnson).
Lee discloses all of the claimed limitations as discussed above but remains silent as to at least one of the first positioning member and the second positioning member is coated by a layer of waterproof glue or is provided with an anti-rust layer.  Attention is directed to the Johnson reference which teaches coating magnet embodiments with plastic, rubber, or epoxy (a layer of waterproof glue or is provided with an anti-rust layer as claimed) to prevent deterioration or rust in a device within a shower environment (see para. [0045]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to coat at least one of the first positioning member and the second positioning member of Lee with a layer of waterproof glue or to provide at least one of the first positioning member and the second positioning member of Lee with an anti-rust layer as, for example, taught by Johnson in order to prevent deterioration or rust of the magnet in a device within a shower environment.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Genord in view of Yang.
Genord discloses a magnetic shower device (Fig. 1) for connecting an inlet tube, comprising a showerhead (12) having a head body (16) and a handle (14), in which the head body has a front portion and a rear portion positioned back to back, the showerhead includes a spray face (about 54) disposed at the front portion, and the rear portion has an attaching face (that being received within recess 62); a shower bracket (18) including a bracket body (the portion being attached to supply 22) and a holder (the structure defined recess 62), in which the bracket body is for connecting the inlet tube (as for example shown in Fig. 2A), the holder connected to the bracket body has a left fin (66 in Fig. 1), a right fin (66 opposite that of the left), and an attached face (the face defined recess 62) which is between the left fin and the right fin and corresponds to the attaching face; a first positioning member (col. 2, line 64, plate 50 is suggested to be housed within the handheld shower 12) disposed within the showerhead; and a second positioning member (40) disposed at the holder of the shower bracket and for attracting to each other with the first positioning member by a magnetic force; wherein, when the attaching face of the showerhead is attached to the attached face of the shower bracket, the first positioning member and the second positioning member are attracted to each other by the magnetic force, such that the attaching face of the rear portion of the showerhead is attracted to the attached face of the holder so that the head body and a connection site (recess 62) between the head body and the handle is supported by the left fin and the right fin (see col. 3, lines 20-38), wherein, both of the left fin and the right fin extend to an edge (about 70) of the head portion.  
Genord does not specifically disclose the magnetic arrangement where the first positioning member is encapsuled in the rear portion of the head portion as claimed.  Genord, however, does suggest that the first positioning member (plate 50) to be housed within the handheld shower 12 (see col. 2, line 64) and that other arrangement is possible (see col. 3, lines 7-11).
Yang teaches an analogous magnetic spraying device (see Fig. 3) having a first positioning member (26) is encapsulated a rear portion of a head body.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to arrange the first positioning member of the Genord in the rear portion of the head body as taught by Yang as a matter of employing different magnetic arrangement suggest by Genord.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754